ORDER
PER CURIAM:
Vincent Johnson appeals the circuit court’s judgment, after a bench trial, in favor of Defendant-Respondent Elmer McRoy on Johnson’s breach of contract claim, arising out of a contract in which McRoy agreed to do plumbing work on a building Johnson was remodeling. Johnson argues that the trial court’s rejection of his breach of contract claim was against the weight of the evidence. " We affirm. Because a published opinion would have no precedential value, a memorandum setting *786forth the reasons for this order has been provided to the parties. Rule 84.16(b).